Case 3:17-cv-01104-VLB Document 82-36 Filed 05/15/19 Page 1 of 3




                  Exhibit 37
                    Case 3:17-cv-01104-VLB Document 82-36 Filed 05/15/19 Page 2 of 3

                                                                                                Susan Byrne <susan.byrne@yale.edu>



Re: Our departmental ...
1 message

Rolena Adorno <rolena.adorno@yale.edu>                                                                        Thu, Sep 5, 2013 at 5:04 PM
To: Susan Byrne <susan.byrne@yale.edu>

 Thanks, Sue. Wonderful, of course!

 (I'll do the book in its three incarnations. Do bring a hard copy for me to hold up! and also I'll give the specifics of the invited
 lectures and conference papers. Are the five submissions all forthcoming? Or are some submitted, others actually already
 accepted? I won't give the titles, but I will be glad to mention the number that have been accepted and are forthcoming.)

 And, yes, "Our departmental . . ." what?! The dispatch got away from me late yesterday afternoon. . . It was then I knew it was
 time to go home!

 Many thanks,

 Rolena


 On 9/5/2013 4:50 PM, Susan Byrne wrote:

          Saludos, Rolena!

          The short list of Byrne activities since last September's meeting:

          Book: Law and History in Cervantes' Don Quixote - published Sep 2012,
          Reprinted May 2013, Paperback August 2013, Kindle [!] August 2013.

          Five submitted [but still forthcoming] articles... forthcoming, ergo I
          will not weigh you down with the titles...

          Two invited papers given:
          1. "Las repúblicas platónica, aristotélica y cervantina a la luz del
          corregidor Castillo de Bobadilla" - Düsseldorf, Germany, Nov. 30, 2012.

          2. "Reason of State in Cervantes' Republic" - chicago Cervantes Symposium,
          Instituto Cervantes, Chicago, April 26, 2013.


          Two conference papers given:
          1. "Ficino y Cervantes: el amor perfecto, obligado y platónico" - AIH,
          Buenos Aires, July 18, 2013

          2. "Why don Quijote needs to 'desfacer fuerzas' in the episode of the
          Galley Slaves" - RSA, San Diego, April 2013.


          I'm not up to that 3 books per year yet...
          Abrazo,
          Sue

          On 9/4/13 3:47 PM, "Rolena Adorno" <rolena.adorno@yale.edu> wrote:


                 Dear Colleagues,

                 This is a reminder that our annual opening-of-the-year departmental
                 meeting will be held this coming Tuesday, September 10, 2013, 4 pm, in

                                             INITIAL DISCOVERY PROTOCOLS
                                                                                                                          P284
theCase 3:17-cv-01104-VLB
    Third  Floor Lounge.    Document 82-36 Filed 05/15/19 Page 3 of 3

In addition to the introduction of our newly arrived colleagues and
graduate students, summaries of almost-final departmental course
enrollment figures, and news about Yale Summer Sessions programs in
Brazil, Ecuador, Argentina, and Spain--all to be presented by the
pertinent faculty members--I will again announce the past year's
departmental members' accomplishments.

To that end, I would appreciate receiving electronically, in advance of
our meeting (no later than Monday evening, please), news about your own
accomplishments over the past year (that is, subsequent to our
September, 2012, meeting) to announce at our meeting, as follows:

Senior ladder faculty: books published (please bring a copy with you),
any special honors.

Junior ladder faculty: books (bring a copy) and articles published, any
special honors.

Senior lectors and Lectors: books (bring a copy), articles published,
conference presentations given outside Yale, any special honors.

Graduate students: articles published, conference presentations outside
Yale, any special honors.

I look forward to seeing you on the 10th at 4 pm.

Rolena




                   INITIAL DISCOVERY PROTOCOLS
                                                                          P285
